Opinion issued May 16, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00863-CV
                           ———————————
            TENNESSEE GAS PIPELINE COMPANY, Appellant
                                        V.
                  DELTA GULF CORPORATION, Appellee



                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-55773


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 8, 2012. On May 2, 2013,

the parties filed a joint motion for disposition pursuant to settlement agreement,

requesting that we vacate the trial court’s judgment, dismiss the case, and release
the supersedeas bond and discharge Continental Casualty Company as surety. See

TEX. R. APP. P. 42.1(a)(2)(A). No opinion has issued.

      The motion is granted, the trial court’s judgment is vacated, and the case is

dismissed. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e). We further order that the

supersedeas bond is released and Continental Casualty Company is discharged as

surety. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        2